Citation Nr: 0829902	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-38 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Eligibility for nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from October 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In February 2007 the veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing he complained of a crushed disk in his spine; a 
pinched nerve at L5 with ensuing back pain and spasms; torn 
left knee ligament and ensuing arthroscopy; pain in his hip, 
thigh, and leg; gout pain in his feet, ankles, knees, and 
wrists; swelling in his ankles and feet; difficulty standing 
and walking; rhinitis/allergies; hypertension; seizures; a 
cyst on the back of his neck; depression; and anxiety.  He 
also testified that he had applied for Social Security 
Administration (SSA) disability benefits.  He testified that 
his initial SSA claim has been denied but that he had 
appealed the denial.  He said that the appeal is still 
pending.  In July 2007 the matter was remanded for further 
development, including the acquisition of disability records 
from SSA, and the acquisition of a VA compensation and 
pension (C&P) examination with opinion.

Review of the record reveals that documents pertaining to the 
initial review and denial of the veteran's SSA claim have 
been obtained; however, as was noted in the July 2007 remand, 
the veteran has appealed the denial of his claim for SSA 
disability benefits.  Unfortunately, the veteran's SSA appeal 
records have not been associated with the claims file.  As 
the veteran's VA pension claim may turn on the outcome of his 
pending SSA appeal, these records must be requested and 
associated with the claims file.  See 38 U.S.C.A. § 
1502(a)(2) (West 2002); 38 C.F.R. § 3.3(a)(3)(vi)(B)(2).  
This is particularly imperative in view of the January 2008 
general medical C&P examiner's report that the veteran "is 
on Social Security disability."  Id.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Since the case is being 
remanded, VA treatment records compiled since March 6, 2008, 
should also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the Jackson 
VAMC dating from March 6, 2008.  Also 
attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Contact the Social Security 
Administration (SSA) and request copies of 
the appeals decision and the medical reports 
upon which the veteran's Social Security 
disability benefits are based.  If a final 
decision has not yet been issued, SSA should 
be asked to forward such a decision as soon 
as it becomes available.  The veteran may 
wish to help expedite this action by 
providing VA with a copy of any decision he 
has received or may yet receive.  The 
originating agency should take steps to 
ensure that the SSA appeals decision with 
associated records is made a part of the 
claims file before the case is re-
adjudicated.

3.  Readjudicate the veteran's claim for a 
nonservice-connected pension.  If the 
benefit sought remains denied, the veteran 
should be furnished a supplemental statement 
of the case (SSOC) and be afforded an 
opportunity to respond before the record is 
returned to the Board for further review.  
The SSOC should include citation to and 
discussion of 38 C.F.R. § 3.3(a)(3).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

